Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 09/02/2021 are acknowledged and have been fully considered.  Claims 1-5, 10, 12, 21-25, 27, 31, 33-38 are now pending.  Claims 6-9, 11, 13-20, 26, 28-30, and 32 are canceled; claims 1, 3, 10, 12, 21 and 33 are amended; claims 22-25, 27, and 31 are withdrawn; claims 34-38 are new.
Claims 1-5, 10, 12, 21, and 33-38 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/15/2021 has been considered here.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 15-21 of claim 1, there is a lack of consistency with the notation of the weight percentages (i.e. 10% wt% and 7% and 18 wt%). It is suggested that the percentages be changed to the notation that is used in the rest of the claims (such as 10 wt%). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 12, 21, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5276029 (Goettsche, 1994) in view of US PGPUB 20140194288 A1 (Grobler, 2014).
In regards to claims 1-5, 10, 12, 34-35 Goettsche teaches a wood preservative using a copper compound, such as basic copper carbonate (see Goettsche, column 1, lines 43-49), a polyamine, such as 1,3-diamonipropane or diethylenetriamine or triethylenetetramine (see Goettsche, column 1, lines 56-63), and a fungicidal, diffusing anion (see Goettsche, column 3, line 44) in an aqueous solution (see Goettsche, column 2, line 30-31) with a pH from 6 to 11, particularly from 7.5 to 9.5 (see Goettsche, column 61-62). As the preservative is an aqueous solution, the copper compound would be dissociated, thus copper ions would be present in the solution. Further, Goettsche teaches that the copper in the solution comprises from 0.01 to 2.0% of copper (see Goettsche, column 3, lines 34-38). Further, Goettsche teaches that the composition comprises a concentrate, in which the copper salt comprises from 2.5-50% by weight (see Goettsche, column 3, line 40) and further comprising water (see Goettsche, column 3, lines 52-57). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the amount of fungicide, Goettsche teaches that 0-30% of a fungicidal, diffusing anion is used (see Goettsche, column 3, line 44). In regards to the prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Goettsche teaches an example with 1, 3-diamonipropane in an amount of 9.75% (see Goettsche, column 6, example 3) and an example with 8.2% of diethylenetriamine (see Goettsche, column 5, example 1). 
Further in regards to claim 10, specifically to the teaching of 1,3-diaminopropane present in an amount of about 10 wt% to about 15 wt%”, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 9.75% would have the same properties as a composition comprising about 10 wt%. Further, it is noted that the instant specification sets forth the specific definition of the term “about” as meaning “a reasonable amount of deviation of the modified term such that the end result is not significantly changed. These terms of degree should be construed as including a deviation of at least ±5% of the modified term if this deviation would not negate the meaning of the word it modifies” (see paragraph 0021 of instant specification as filed).

Goettsche is silent on the composition comprising phosphorous acid and/or a salt thereof in the composition, but does teach a fungicidal component.

In regards to claims 1 and 3-4, Grobler teaches a plant supporting formulation comprising copper compounds, such as copper hydroxide, copper sulfate, and copper oxychloride (see Grobler, paragraphs 0031, 0039), phosphorous acid (see Grobler, paragraph 0039), and an alkylamine polymer (see Grobler, paragraph 0046) in an aqueous carrier (see Grobler, paragraph 0012). As the formulation is present in an aqueous carrier, the copper compound would be dissociated, thus copper ions would be present in the solution. In regards to the pH, the formulation is taught to have a pH of about 6 (see Grobler, paragraph 0086, 0153). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the amount of phosphorous acid, 
In regards to claim 21, a product-by-process claim drawn to a composition directed towards the aqueous composition, the patentability of a product does not depend on its method of production. Grobler teaches the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Grobler 

In regards to claims 1-5, 10, 12, and 34-35, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche and Grobler to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, a polyamine such as 1,3-diaminopropane or triethylenetetramine, and phosphorous acid as a fungicidal anion as Grobler teaches that phosphorous acid is a known fungicide (see Grobler, paragraph 0039). It would be obvious to one with ordinary skill in the art to simply substitute the fungicidal component of Goettsche with the phosphorous acid of Grobler to obtain predictable results with a reasonable expectation of success as phosphorous acid is a known fungicide. Further, in regards to claims 1, 10 and 12, Goettsche teaches that the fungicidal is present in the amount of 0-30% by weight of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 21, a product-by-process claim drawn to a composition directed towards an aqueous composition, the patentability of a product does not depend on its method of production. The combination of Goettsche and Grobler teach the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of .

Claims 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5276029 (Goettsche, 1994) in view of US PGPUB 20140194288 A1 (Grobler, 2014) as applied to claims 1-6, 8-10, 12, and 21 above, and further in view of US PGPUB 20150056258 A1 (Richardson, 2015).

The teachings of Goettsche and Grobler have been described supra. Grobler further teaches that potassium phosphite, an alkali metal salt of phosphorous acid, is an acceptable fungicide that is used in the composition (see Grobler, paragraph 0039)



Richardson teaches a wood preservative comprising basic copper carbonate, copper hydroxide, copper oxychlorides, copper sulfate, among others (see Richardson, abstract). The wood preservative further comprises sodium hydroxide or potassium hydroxide as a pH modifier (see Richardson, paragraph 0146) as well as phosphorous acid (see Richardson, paragraph 0066). 

In regards to claims 33 and 36-38, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche, Grobler, and Richardson to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, phosphorous acid or potassium phosphite, a polyamine such as 1, 3-diaminopropane or triethylenetetramine, and a pH modifier such as sodium or potassium hydroxide. One with ordinary skill in the art would be motivated to combine the composition of Goettsche and Grobler with the sodium or potassium hydroxide pH modifiers, as the use of other modifiers can cause precipitation which cause undesired plugging of the wood, especially when working with carbonates (see Richardson, paragraph 0146), according to the known methods of making a wood preservative (see Richardson, paragraphs 0079, 0095) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in regards to claim 38, a product-by-process claim drawn to a composition directed towards an aqueous composition, the patentability of a product does not depend on its method of production. The combination of Goettsche, Grobler, and Richardson teach the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, .

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In regards to the applicant’s arguments against the rejection of Grobler, examiner points out that the rejection has been withdrawn. As such the arguments are rendered moot. However, as Grobler is used as a reference in the current rejection of record, the relevant points will be discussed below. 

prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Goettsche teaches an example with 1, 3-diamonipropane in an amount of 9.75% (see Goettsche, column 6, example 3) and an example with 8.2% of diethylenetriamine (see Goettsche, column 5, example 1). 
Further, specifically to the teaching of 1,3-diaminopropane present in an amount of about 10 wt% to about 15 wt%”, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 9.75% would have the same properties as a composition comprising about 10 wt%. Further, it is noted that the instant specification sets forth the specific definition of the term “about” as meaning “a reasonable amount of deviation of the modified term such that the end result is not significantly changed. These terms of degree should be construed as including a deviation of at least ±5% of the modified term if this deviation would not negate the meaning of the word it modifies” (see paragraph 0021 of instant specification as filed).

In regards to the argument that the specific amounts of the phosphorous acid and/or a salt thereof and an alkylamine have unexpected results when used together, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, claim 1 recites one limitation as the “phosphorous acid….is present in an amount of from about 22 wt% to about 26%”, however the data presented in Table 1 (see instant specification as filed, page 24) only shows comparative examples with 24 and 28 wt% of the phosphorous acid. Another example is the claimed amount of phosphorous acid and/or a salt thereof is about 18% and the amount of ethylenediamine is about 10 to 15 wt% (see claim 1) however the only example shown is with 11 wt% of the ethylenediamine. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, with the lack of comparative data in which the amount of the phosphorous acid and/or a salt thereof is not 24 wt%, it is difficult to establish that the results are unexpected. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

In regards to applicant’s argument that Richardson teaches away from the use of any alkylamines in their formulation, examiner points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Richardson also teaches that “substantially free” means “the treatment comprises less than 20% amines” (see Richardson, paragraph 0054) which overlaps with the amounts taught in Goettsche and Grobler. As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche, Grobler, and Richardson to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, phosphorous acid or potassium phosphite, a polyamine such as 1, 3-diaminopropane or triethylenetetramine, and a pH modifier such as sodium or potassium hydroxide. One with ordinary skill in the art would be motivated to combine the composition of Goettsche and Grobler with the sodium or potassium hydroxide pH modifiers, as the use of other modifiers can cause precipitation which cause undesired plugging of the wood, especially when working with carbonates (see Richardson, paragraph 0146), according to the known methods of making a wood preservative (see Richardson, paragraphs 0079, 0095) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Conclusion
	No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611